      Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 1 of 20 PageID #:306




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UFT COMMERCIAL FINANCE, LLC, and                          )
JOANNE MARIE NOREN (a/k/a Joanne                          )
Marlowe), individually,                                   )
                                                          )
                                 Plaintiffs,              )
                                                          )
                 v.                                       )            19 C 7669
                                                          )
RICHARD A. FISHER,                                        )
                                                          )
                                 Defendant.               )

                                   MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

          Before the Court are Defendant Richard A. Fisher’s (“Fisher”) motion to dismiss

Plaintiffs UFT Commercial Finance, LLC (“UFT”), and Joanne Marie Noren a/k/a

Joanne Marlowe’s (“Marlowe”) (collectively, “Plaintiffs”) complaint under Federal

Rule of Civil Procedure 12(b)(6) 1 and Fisher’s motion for sanctions under Federal Rule

of Civil Procedure 11. For the following reasons, the Court grants the motion to dismiss

and denies the motion for sanctions.

                                           BACKGROUND

          For purposes of this motion, the Court accepts as true the following facts from

the complaint. Alam v. Miller Brewing Co., 709 F.3d 662, 665–66 (7th Cir. 2013). All




1
    Fisher’s motion will be considered despite exceeding the 15-page limit imposed by Local Rule 7.1.
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 2 of 20 PageID #:307




reasonable inferences are drawn in Plaintiffs’ favor. League of Women Voters of

Chicago v. City of Chicago, 757 F.3d 722, 724 (7th Cir. 2014).

       UFT is a commercial finance company “striving to improve transparency, trust,

and liquidity in the credit marketplace.” UFT is a Delaware limited liability company

with a principal place of business in Bannockburn, Illinois. Marlowe, an Illinois

resident, founded UFT in 2008 and continues to serve as its chief executive officer

(“CEO”). Fisher is a resident of Georgia and is a licensed attorney there. Fisher is a

former partner and chief legal officer (“CLO”) of UFT.

       Fisher worked as a consultant with UFT from February 2013 until September

2013. Beginning in October 2013, Fisher became UFT’s CLO. Throughout his

employment, Fisher was UFT and Marlowe’s sole legal counsel on issues of the

company’s policies and day-to-day operations. One of Fisher’s duties as CLO was to

draft employment agreements between UFT and its employees. In the employment

agreements that Fisher drafted, including his own, Fisher included mandatory

arbitration clauses.

       Because the nature of UFT’s work, the company often struggled to maintain a

steady stream of income. Despite this, Fisher and other employees believed in UFT’s

mission and wanted to continue working there. As a result, Fisher drafted agreements

with UFT employees regarding accrual and deferment of salaries and wages

(“supplemental agreements”). Under the supplemental agreements, employees agreed



                                          2
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 3 of 20 PageID #:308




to be paid their accrued wages in the future when certain specified profit goals were

met.

       One such agreement led to a claim being filed in 2015 with the Illinois

Department of Labor under the Illinois Wage Payment and Collection Act. Fisher

defended the company and the claim was ultimately dismissed. Despite this claim,

Fisher continued to advocate for the agreements. In January 2016, Fisher executed an

agreement with UFT for himself, deferring $330,000 of his own compensation until the

company received a substantial cash infusion.

       When UFT was struggling to obtain directors and officers insurance (“D&O

Insurance”), Plaintiffs claim that Fisher advised them such insurance was not necessary

until the business grew substantially. Plaintiffs allege that Fisher never advised them

that D&O insurance could protect Marlowe from any personal liability should the

company lose a wage claim or any similar claim.

       In March 2016, Marlowe and Fisher attempted to negotiate a contract extension,

but the negotiations broke down. On March 26, 2016, Marlowe told Fisher that his

employment with UFT would not be extended. Fisher ultimately resigned as CLO on

August 7, 2016.

       Fisher first initiated and subsequently withdrew proceedings before the

American Arbitration Association (“AAA”) in June 2017. Fisher then filed suit in this

Court in December 2017 but voluntarily dismissed the case in January 2018 due to the

arbitration clause. In January 2018, Fisher initiated arbitration proceedings before the

                                           3
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 4 of 20 PageID #:309




AAA regarding the accrued compensation that UFT owed him. On January 2, 2019,

the AAA found that UFT and Marlowe were jointly and severally liable to Fisher under

the Illinois Wage Payment and Collection Act for $864,976. UFT was further liable to

Fisher for $366,460.

      Plaintiffs allege that they had no reason to believe that Fisher’s legal advice

regarding the supplemental agreements and arbitration clauses in the employment

agreements could expose them to substantial liability until the January 2019 arbitration

award. Plaintiffs further allege that Fisher never advised them to retain independent

counsel when executing agreements between UFT and himself. Plaintiffs believe that

the arbitration award brings to light potential additional liabilities under employment

agreements and supplemental agreements executed by Fisher with other UFT

employees. For example, UFT claims it is exposed to $585,000 in liabilities to two

employees and $990,000 in liabilities to Marlowe.

      To recover their losses, Plaintiffs filed a one-count complaint in the Circuit Court

for the Nineteenth Judicial Circuit, Lake County, Illinois on October 21, 2019. Fisher

removed the case to this Court on November 21, 2019, under 28 U.S.C. § 1441 and 28

U.S.C. § 1332.

      In the complaint, Plaintiffs claim one count of professional negligence against

Fisher. Plaintiffs allege that Fisher owed them a duty to act as a reasonably competent

attorney under the circumstances, and that Fisher breached his duty in several ways by:

(1) failing to fully and properly advise Plaintiffs regarding the legal consequences of

                                           4
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 5 of 20 PageID #:310




the employment and supplemental agreements, and the consequences of the arbitration

clause in the various agreements he drafted, including his own employment agreement;

(2) failing to act in the best interests of Plaintiffs and to properly represent Plaintiffs’

interests; (3) failing to advise Plaintiffs of the conflict of interest he had in executing

his supplemental agreement, and in doing so preferring his own interests over those of

Plaintiffs’; (4) failing to advise Plaintiffs regarding the protection afforded by the

retention of separate, independent counsel; (5) failing to advise Plaintiffs to obtain D&O

insurance; (6) failing to have or gain the competence required to properly provide legal

guidance concerning Illinois wage and employment laws; and (7) otherwise acting in a

careless and negligent manner.

        Plaintiffs also claim that in breaching his duty of care, Fisher also violated

several Rules of Professional Conduct. Plaintiffs seek to recover legal fees and

penalties, alleging they suffered damages in excess of $50,000. Fisher moved to

dismiss the complaint on November 27, 2019 and moved for sanctions on February 4,

2020.

                                 LEGAL STANDARD

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the

sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill Lynch

& Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must set

forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff need not provide detailed factual allegations,

                                             5
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 6 of 20 PageID #:311




but it must provide enough factual support to raise its right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A claim must be facially plausible, meaning that the pleadings must

“allow . . . the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be

described “in sufficient detail to give the defendant ‘fair notice of what the . . . claim is

and the grounds upon which it rests.’”           E.E.O.C. v. Concentra Health Servs.,

Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

“[T]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are insufficient to withstand a 12(b)(6) motion to dismiss.

Iqbal, 556 U.S. at 678.

                                      DISCUSSION

   I.      Motion to Dismiss

        Fisher urges the Court to dismiss Plaintiffs’ complaint, arguing that: (1) the

action is barred by res judicata, the statute of limitations, and the statute of repose; (2)

Fisher did not owe a duty of care to Marlowe; (3) Plaintiffs did not sufficiently plead

proximate cause and damages; (4) the damages as to D&O Insurance coverage are

speculative; and (5) the “catch-all” allegations are improper. We address each argument

in turn.




                                             6
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 7 of 20 PageID #:312




              A. Whether the Action is Barred

                    i. Res Judicata

       Fisher first argues that the judgment in the underlying arbitration forecloses

litigation of the instant case. Fisher contends that the causes of action are the same, the

identities of the parties are identical, and there was a final judgment on the merits.

Plaintiffs agree that the identities of the parties are identical and that the arbitration

award was a final judgment on the merits. However, Plaintiffs argue that the causes of

actions are different because the facts necessary for proof are different and the instant

cause of action did not arise until the arbitration award was entered. We agree with

Plaintiffs.

       Res judicata is an affirmative defense and the plaintiff need not plead around

affirmative defenses. See United States Gypsum Co. v. Indiana Gas Co., 350 F.3d 623,

626 (7th Cir. 2003); Fed. R. Civ. P. 8(c). Still, a plaintiff “may plead himself out of

court by alleging (and thus admitting) the ingredients of a defense.” United States

Gypsum, 350 F.3d at 626. Thus, the doctrine of res judicata may properly be raised as

a basis to dismiss a complaint pursuant to Rule 12(b)(6) where the instant complaint

opens the door by referencing prior proceedings that form the basis for applying the

doctrine. See Muhammad v. Oliver, 547 F.3d 874, 878 (7th Cir. 2008).

       A res judicata defense often requires the court to consider matters outside the

complaint and a motion raising such a defense must ordinarily be treated as one for

summary judgment. Clark & Leland Condominium, L.L.C. v. Northside Cmty. Bank,

                                            7
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 8 of 20 PageID #:313




110 F. Supp. 3d 866, 868 (N.D. Ill. 2015). In addition to the complaint, however, a

court may consider documents attached to the motion to dismiss which are referenced

in the complaint and are central to the plaintiff’s claim. Plastic Recovery Techs., Co. v.

Samson, 2011 WL 3205349, at *2 (N.D. Ill. 2011) (Kocoras, J.) (citing Rosenblum v.

Travelbyus.com Ltd., 299 F.3d 657, 661 (7th Cir. 2002)) (considering an arbitration

award on a Rule 12(b)(6) motion to dismiss due to res judicata). Accordingly, we find

it appropriate to consider the res judicata argument on Fisher’s motion to dismiss

because Fisher attached the arbitration award to his motion, Plaintiffs repeatedly

reference the arbitration award in their complaint, and the arbitration award is central

to Plaintiffs’ claim for damages.

       The doctrine of res judicata or claim preclusion “prohibits parties ‘from re-

litigating issues that were or could have been raised in’ a previous action in which there

was a final judgment on the merits.” Johnson v. Cypress Hill, 641 F.3d 867, 874 (7th

Cir. 2011) (quoting Highway J Citizens Group v. U.S. Dep’t of Transp., 456 F.3d 734,

741 (7th Cir. 2006)). This doctrine requires claims that are based “on the same, or

nearly the same, factual allegations” to be joined. Id. (citing Roboserve, Inc. v. Kato

Kagaku Co., Ltd., 121 F.3d 1027, 1034 (7th Cir. 1997)). Under Illinois law, res judicata

applies to bar a subsequent action when the following requirements are met: (1) there

is an identity of causes of action; (2) there is an identity of parties or their privies; and

(3) a final judgment on the merits. See Johnson, 641 F.3d at 874 (internal citations

omitted); Highway J, 456 F.3d at 741 (internal citations omitted). If these elements are

                                             8
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 9 of 20 PageID #:314




satisfied, the prior judgment precludes claims that could have been, but were not,

litigated in the first suit. Kykta v. Ciaccio, 633 Fed. Appx. 340, 343 (7th Cir. 2015).

      A claim has “identity with a previously litigated matter if it emerges from the

same core of operative facts as that earlier action.” Highway J Citizens Grp. v. United

States DOT, 456 F.3d 734, 741 (7th Cir. 2006). “A cause of action is defined by the

facts that give rise to a right to relief. Though one group of facts may give rise to a

number of different theories of recovery, there remains a single cause of action.” Wilson

v. Edward Hosp., 367 Ill. Dec. 243, 247 (2012). Illinois courts utilize a transactional

test when deciding whether there is identity between causes of action. Village of

Bartonville v. Lopez, 413 Ill. Dec. 34, 45 (2017).

      “Under the transactional test, the assertion of different theories or kinds of relief

still constitute a single cause of action if a single group of operative facts give rise to

the assertion of relief.” Id. “[I]f the same facts are essential to the maintenance of both

proceedings or the same evidence is needed to sustain both, then there is identity

between the allegedly different cause of action asserted and res judicata bars the latter

action.” Morris v. Union Oil Co., 96 Ill. App. 3d 148, 157 (1981).

       Here, the arbitration and the instant case are two different causes of action under

Illinois’s transactional test. The arbitration proceedings required a determination of

whether Fisher was entitled to wages under the supplemental agreement and the Illinois

Wage Payment and Collection Act. That determination, in turn, required interpretations

of Fisher’s employment agreement and supplemental agreement. The instant case, on

                                            9
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 10 of 20 PageID #:315




the other hand, requires a determination as to whether Fisher was negligent in giving,

or failing to give, legal advice to Plaintiffs.

       Moreover, the instant cause of action did not accrue until the arbitration

proceedings ended. “Illinois courts have frequently recognized, either expressly or

implicitly, a cause of action for legal malpractice will rarely accrue prior to the entry of

an adverse judgment, settlement, or dismissal of the underlying action in which plaintiff

has become entangled due to the purportedly negligent advice of his attorney.” Lucey

v. Law Offices of Pretzel & Stouffer, Chartered., 301 Ill. App. 3d 349, 356 (1998).

Thus, Plaintiffs did not suffer any damages giving rise to the cause of action against

Fisher until the arbitration award was announced. Therefore, the case is not barred by

res judicata.

                 ii. Statute of Limitations

       Fisher urges the Court to dismiss the complaint because it was filed more than

two years after Plaintiffs became aware of Fisher’s wage claim action. Plaintiffs argue

that the statute of limitations was tolled under the discovery rule until January 2, 2019.

We agree.

       Though motions to dismiss for failure to state a claim do not usually address

affirmative defenses, “the statute of limitations may be raised in a motion to dismiss if

the allegations of the complaint itself set forth everything necessary to satisfy the

affirmative defense.” Brooks v. Ross, 578 F.3d 574, 579 (7th Cir. 2009). Plaintiffs’

complaint sets forth all of the relevant dates needed to establish Fisher’s statute of

                                             10
  Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 11 of 20 PageID #:316




limitations defense.   Therefore, we find it appropriate to consider the statute of

limitations in the context of Fisher’s motion to dismiss.

      Fisher argues that Plaintiffs became aware of the claim in June 2017 when the

first arbitration proceeding was commenced. The statute of limitations begins to run

when the purportedly injured party “has a reasonable belief that the injury was caused

by wrongful conduct, thereby creating an obligation to inquire further on that issue.”

Carlson v. Fish, 2015 IL App (1st) 140526, ¶ 23. A person knows or reasonably should

know an injury is “wrongfully caused” when he or she possesses sufficient information

concerning an injury and its cause to put a reasonable person on inquiry to determine

whether actionable conduct is involved. Id. “For purposes of a legal malpractice action,

a client is not considered to be injured unless and until he [or she] has suffered a loss

for which he [or she] may seek monetary damages.” N. Ill. Emergency Physicians v.

Landau, Omahana & Kopka, Ltd., 216 Ill. 2d 294, 306 (2005).

      Plaintiffs could not have reasonably known that they were injured until they lost

the arbitration proceeding on January 2, 2019, because the cause of action for legal

malpractice did not accrue until that date. Plaintiffs filed suit on October 21, 2019,

within Illinois’s 2-year statute of limitations for legal malpractice. 735 ILCS § 5/13-

214.3(b). Accordingly, Plaintiff’s complaint is timely under the statute of limitations.

                iii. Statute of Repose

      Fisher argues that the complaint is untimely under the statute of repose because

it was filed more than 6 years after the Fisher’s employment agreement was executed.

                                           11
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 12 of 20 PageID #:317




Plaintiffs argue that the complaint should not be dismissed because the complaint does

not make clear what dates each alleged act or omission occurred. We disagree in part.

      Like the statute of limitations, the statute of repose may only be considered when

the complaint makes clear the necessary dates for the application of the statute. See

Tregenza v. Great Am. Commc'ns Co., 12 F.3d 717, 719 (7th Cir. 1993). In Illinois, the

statute of repose for legal malpractice is six years from the date of the alleged act or

omission. 735 ILCS § 5/13-214.3(c); Terra Found. for Am. Art v. DLA Piper LLP,

2016 IL App (1st) 153285, ¶ 28. “A statute of repose is intended to place a limit on the

period of time for commencing suit regardless of a potential plaintiff's lack of

knowledge of his cause of action.” Id. at¶ 29 (internal quotation marks omitted). “The

statute of repose in a legal malpractice case begins to run as soon as an event giving rise

to the malpractice claim occurs, regardless of whether plaintiff's injury has yet been

realized.” Id. at ¶ 31. Moreover, the statute of repose is not tolled by the discovery

doctrine or because of the continuation of the attorney-client relationship. Id. at ¶¶ 29,

31.

      The complaint makes clear at least one date of Fisher’s actions. The complaint

states that Fisher drafted his employment agreement with UFT, which was executed on

October 1, 2013. Plaintiffs allege that Fisher did not advise them of the consequences

of the arbitration clause in his employment agreement. This omission occurred on or

before October 1, 2013, more than six years before the instant case was initiated on



                                            12
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 13 of 20 PageID #:318




October 21, 2019. Accordingly, any allegations of negligence related to the negotiation

and execution of Fisher’s employment agreement are barred by the statute of repose.

       However, the complaint does not make clear when the remaining claims

occurred. For example, the complaint alleges that Fisher made recommendations

concerning the deferral of wages “at various times” during his employment with UFT.

Accordingly, it is improper to consider the statute of repose in regards to these claims

at this time.

           B. Legal Malpractice

       Fisher next argues that Plaintiffs fail to state a claim for legal malpractice because

Fisher did not owe Marlowe a duty of care and Plaintiffs failed to establish proximate

cause and damages. We address each argument in turn.

                  i. Duty Owed to Marlowe

       Fisher first urges the Court to dismiss Marlowe’s claims against him, arguing

that Marlowe was a third party to whom no duty was owed, and that he did not owe her

a duty in her individual capacity. Marlowe argues that she was Fisher’s client because

he was the sole source of legal advice for her and UFT, she reasonably relied on that

legal advice, and, therefore, Fisher owed her a duty. We disagree.

       The elements of legal malpractice in Illinois are “(1) the existence of an attorney-

client relationship that establishes a duty on the part of the attorney; (2) a negligent act

or omission constituting a breach of that duty; (3) proximate cause; and (4) damages.”

TIG Ins. Co. v. Giffin Winning Cohen & Bodewes, P.C., 444 F.3d 587, 590–91 (7th Cir.

                                             13
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 14 of 20 PageID #:319




2006) (citing Lopez v. Clifford Law Offices, 362 Ill. App. 3d 969, 974-75 (1st Dist.

2005)). Ordinary negligence principles apply in a legal malpractice case. Id. at 591.

       Whether a duty exists is a question of law for the court to decide. Washington v.

City of Chi., 188 Ill. 2d 235, 239 (1999). “[U]nless a duty is owed, there is no

negligence, and plaintiffs cannot recover as a matter of law.” Id. (internal citations

omitted). To show a duty on behalf of an attorney in a legal malpractice action, the

plaintiff must plead that there was an attorney-client relationship. Blue Water Partners,

Inc. v. Edwin D. Mason, Foley & Lardner, 2012 IL App (1st) 102165, ¶ 38. An attorney

for an organization owes a duty to the organization, and not its individual shareholders,

officers, or directors. Majumdar v. Lurie, 274 Ill. App. 3d 267, 270 (1st Dist. 1995).

       Nevertheless, “if a nonclient is an intended third-party beneficiary of the

relationship between the client and the attorney, the attorney’s duty to the client may

extend to the nonclient as well.” In re Estate of Powell, 2014 IL 115997, ¶ 14. “The

key consideration is whether the attorney is acting at the direction of or on behalf of the

client to benefit or influence a third party.” Id. The Illinois Supreme Court has made

clear that “‘for a nonclient to succeed in a negligence action against an attorney, he must

prove that the primary purpose and intent of the attorney-client relationship itself was

to benefit or influence the third party.’” Id. (quoting Pelham v. Griesheimer, 19 Ill. 2d

13, 19 (1982).

       Under the forgoing principles, Marlowe’s complaint must allege that the primary

purpose of Fisher’s legal work for UFT was for her benefit in her individual capacity.

                                            14
  Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 15 of 20 PageID #:320




      The complaint does not so allege. Instead, the complaint alleges that, “Fisher

was the sole source of legal counsel to both the Company and Marlowe as to the day-

to-day policies and operations of the Company.” (emphasis added). Therefore, Fisher’s

duty is owed to UFT, acting through its officers, such as Marlowe. See Illinois Rules

of Professional Conduct of 2010, R. 1.13(a) (“A lawyer employed or retained by an

organization represents the organization acting through its duly authorized

constituents.”). This is further evidence by the employment agreement attached to the

complaint, which makes clear that Fisher represents UFT. See Amin Ijbara Equity

Corp. v. Vill. of Oak Lawn, 860 F.3d 489, 493 (7th Cir. 2017) (“When ruling on a motion

to dismiss, the court may consider documents attached to the complaint”) (internal

quotations and alterations omitted).

      Marlowe has not alleged any facts to show that she asked Fisher to represent her

in an individual capacity, i.e. not as CEO of UFT, nor has she alleged any facts to show

that Fisher advised her on any personal legal issues. Therefore, Fisher did not owe a

duty to Marlowe in her individual capacity and Marlowe fails to state a claim of

professional negligence against Fisher. Accordingly, Marlowe’s claim against Fisher

is dismissed.

                ii. Proximate Cause

      Fisher next argues that Plaintiffs failed to establish proximate cause because they

did not plead that “but-for” Fisher’s alleged negligence, they would have won the

underlying arbitration. Plaintiffs respond that Fisher uses the wrong standard for a

                                          15
  Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 16 of 20 PageID #:321




transactional legal malpractice claim, and that “but-for” Fisher’s negligence regarding

the employment agreements and supplemental agreements, Plaintiffs would not have

suffered damages. We agree that Plaintiffs have not established proximate cause for

some of their claims.

      Unlike in a litigation-based legal malpractice case, a plaintiff in a transaction-

based legal malpractice case is not always required to prove a case-within-a-case to

establish proximate cause. Union Planters Bank, N.A. v. Thompson Coburn LLP, 402

Ill. App. 3d 317, 344(2010); Mizrachi v. Ordower, 2020 WL 1914646, at *4 (N.D. Ill.

2020). “If an attorney's advice falls below the standard of reasonable legal services,

any damages which proximately flow from the client's acceptance of that advice are

recoverable in a negligence action against the attorney.” Metrick, 266 Ill. App. 3d at

655. However, “an attorney's liability for failing to advise a client of the foreseeable

risks attendant to a given course of legal action is not predicated upon the impropriety

of the recommended course of action; rather it is predicated upon the client's exposure

to a risk that the client did not knowingly and voluntarily assume.” Id. at 654–55.

Therefore, to establish proximate cause in such a case, the plaintiff must plead that had

the undisclosed risk been known, the plaintiff “would not have accepted the risk and

consented to the recommended course of action.” Id. at 655.

      Here, Plaintiffs allege that Fisher failed to fully advise Plaintiffs on the

consequences of using arbitration clauses in employment agreements, the consequences

of supplemental agreements, the need for an independent counsel for negotiations

                                           16
  Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 17 of 20 PageID #:322




between Fisher and UFT, and the protections of D&O Insurance. Had they been fully

advised of the consequences of using arbitration clauses, Plaintiffs allege that they

would not have used them. However, Plaintiffs do not allege that they would have

opted against using the supplemental agreements, would have retained independent

counsel, or would have obtained D&O Insurance had Fisher fully advised them.

      Accordingly, Plaintiffs have failed to plead proximate cause with regards to the

supplemental agreements, D&O Insurance, and independent counsel.            However,

Plaintiffs have sufficiently plead proximate cause with regards to the employment

agreements. Having so found, we restrict our analysis of the damages issue to the

employment agreements.

               iii. Damages

      With regards to the employment agreements, Fisher argues that Plaintiffs have

not sufficiently plead damages. We agree.

      The existence of actual damages is essential to a claim of legal malpractice. N.

Ill. Emergency Physicians., 216 Ill. 2d at 307; Tri-G, Inc. v. Burke, Bosselman &

Weaver, 222 Ill. 2d 218, 226 (2006). Actual damages are never presumed in a legal

malpractice case. N. Ill. Emergency Physicians, 216 Ill. 2d at 307. Where the mere

possibility of harm exists or damages are otherwise speculative, actual damages are

absent and no cause of action for malpractice yet exists. Id.

      Plaintiffs have not alleged any damages stemming from the employment

agreements with employees besides Fisher. Plaintiffs state that the arbitration award

                                          17
   Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 18 of 20 PageID #:323




“brings to light” additional liabilities under the supplemental agreements and state

amount of liabilities to certain employees. However, Plaintiffs do not allege that these

damages have actually been realized, or that these damages result from the arbitration

clauses in the employment agreements. Therefore, Plaintiffs have failed to sufficiently

plead damages. Accordingly, Plaintiffs have failed to state a claim of legal malpractice

against Fisher with respect to the employment agreements.


            C. Remaining Arguments

         Because the Court dismisses Plaintiffs’ claims, we need not address the

remaining arguments in the motion to dismiss.

   II.      Motion for Sanctions

         Fisher moves for sanctions against Plaintiffs and Plaintiffs’ attorneys under

Federal Rule of Civil Procedure 11, arguing that Plaintiffs’ complaint is “devoid of

evidentiary support and [asserts] claims unsupported by law,” and that the case was

initiated to retaliate against Fisher. Plaintiffs and their attorneys argue that the motion

is procedurally deficient because the complaint was filed in state court, and that the

claims are not frivolous and are not brought for an improper purpose.

         Rule 11(b) requires that an attorney or party “certify to the best of his knowledge,

information, and belief, formed after an inquiry reasonable under the circumstances,

that any pleading presented to the court is not presented for an improper purpose, that

the claims therein have a legally sufficient basis, and the allegations and other factual


                                              18
  Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 19 of 20 PageID #:324




contentions have evidentiary support.” Jimenez v. Madison Area Tech. College, 321

F.3d 652, 656 (7th Cir. 2003). “[A] court may impose sanctions on a party for making

arguments or filing claims that are frivolous, legally unreasonable, without factual

foundation, or asserted for an improper purpose. In particular, a frivolous argument of

claims is one that is ‘baseless and made without a reasonable and competent inquiry.’”

Fries v. Helsper, 146 F.3d 452, 458 (7th Cir.1998) (quoting Townsend v. Holman

Consulting Corp., 929 F.2d 1358, 1362 (9th Cir.1990)). Rule 11 sanctions are to be

imposed sparingly. Hartmax Corp. v. Abboud, 326 F.3d 862, 867 (7th Cir. 2003).

      Rule 11 sanctions may not be imposed on an attorney for merely signing and

filing a state court complaint that defendants subsequently remove to federal court.

Macosiak v. Blue Cross and Blue Shield Utd. Of Wis., 930 F.2d 536, 541 (7th Cir. 1991).

However, sanctions may be imposed for filing briefs in support of such a complaint.

See id. at 542-42.

      We do not believe that the claims brought by Plaintiffs are wholly baseless or

frivolous. This case presents a unique set of circumstances in that both Plaintiffs and

Fisher were parties to the underlying arbitration that gave rise to alleged legal

malpractice. Plaintiff’s counsel asserted arguments supported by legal authorities to

argue facts that give rise to a cause of action. While the facts and arguments were

insufficient under Rule 12(b)(6), the Plaintiffs claims were not so unmeritorious as to

merit sanctions. Although the parties appear to have a long adversarial history, it does

not appear that this suit was brought for the sole purpose of harassing and embarrassing

                                          19
  Case: 1:19-cv-07669 Document #: 24 Filed: 05/15/20 Page 20 of 20 PageID #:325




Fisher. Plaintiffs appear to believe that some of Fisher’s actions while employed by

UFT may have constituted legal malpractice.         Accordingly, Fisher’s motion for

sanctions is denied.

                                   CONCLUSION

      For the reasons mentioned above, the Court grants Fisher’s motion to dismiss

and denies his motion for sanctions. It is so ordered.


Dated: 05/15/2020
                                                ________________________________
                                                Charles P. Kocoras
                                                United States District Judge




                                           20
